Mr. Justice Dickey delivered the opinion of the Court: It is insisted by appellant, that the notice bringing appellant into the county court on the application for her removal as administratrix, was insufficient, and second, that on the proofs in the circuit court, the judgment of the county court ought not to have been affirmed. The only office of the notice was, to bring appellant, Sarah E. Ferris, before the court. The fact that she appeared, and on her motion had the cause continued from day to day, and finally appeared and had a trial in that court, renders the question of the sufficiency of the notice wholly immaterial. Whether the finding of the circuit court was in conformity with the evidence produced before that court, can not be inquired into in this court, for the reason, that the evidence before the circuit court is not preserved in the record by bill of exceptions or in any other way. Finding no error in the record, the judgment must be affirmed. Judgment affirmed.